Exhibit 10.1 UNITED STATES DEPARTMENT OF THE TREASURY 1500 Pennsylvania Avenue, NW Washington, D.C. 20220 May 15, 2013 Ladies and Gentlemen: Reference is made to that certain letter agreement incorporating the Securities Purchase Agreement  Standard Terms (the Securities Purchase Agreement ), dated as of January 30, 2009, between the United States Department of the Treasury (the Investor ) and the company set forth on Schedule A hereto (the Company ). Further reference is made to (i) that certain letter agreement (the  Repurchase Letter Agreement
